Citation Nr: 1430465	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-36 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to initial disability rating in excess of 10 percent for a left foot condition, to include hallux abductovalgus, bunion deformity, post-operative bunionectomy with Herbert screw fixation.  


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for hallux abductovalgus, bunion deformity, post-operative bunionectomy with Herbert screw fixation, left foot and assigned an initial 10 percent rating, effective November 20, 2007.

In April 2013, the Board remanded the instant matter to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication, including a VA examination to determine the current level of severity for the Veteran's disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran left hallux abductovalgus deformity 
manifests as complaints of pain, stiffness, and swelling with objective evidence of pain on direct palpitation over the dorsal first metatarsal head, and approximates a moderately severe foot injury. 

2.  For the entire appeal period, the Veteran's left hallux abductovalgus deformity 
does not result in pes planus, Morton's neuroma, metarsalgia, hammer toes, hallux rigidus, pes cavus, clawfoot, malunion/nonunion of tarsal/metarasal bones, weakfoot or muscle atrophy of the foot and does not approximate amputation with removal of the metarasal head or a severe foot injury.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for Veteran's left foot hallux abductovalgus, bunion deformity, post-operative bunionectomy with Herbert screw fixation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.55, 4.56, 4.73, Diagnostic Code 5280, 5284 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistant Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected hallux abductovalgus of the left foot, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for left foot hallux abductovalgus was granted and an initial rating was assigned in the October 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, in a April 2013 remand, the Board provided instructions for the AMC/RO to give the Veteran notice of the criteria and type of evidence necessary to obtain an extraschedular rating under 38 C.F.R. § 3.321 and provide release forms authorizing VA to request copies of any treatment records from any private medical provider who have treated her for her service-connected hallux abductovalgus, bunion deformity, post-operative bunionectomy with Herbert screw fixation for the left foot.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in September 2008 and October 2013, to determine the nature and severity of her left foot disability.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left foot hallux abductovalgus as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her disabilities have worsened in severity since the October 2013 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

Therefore, the Board finds that the AOJ has substantially complied with the April 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.   

II. Analysis

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

B.  Left Foot Hallux Abductovalgus 

In a September 2009 substantive appeal, the Veteran disagreed with the assignment of the initial 10 percent rating for her left foot condition because it did not address painful motion, functional impairment, or functional loss.  It is her contention that a higher rating is warranted due to these factors.  

The Veteran's left foot hallux abductovalgus has been evaluated at 10 percent disabling under Diagnostic Code 5280 for hallux valgus.  Under that diagnostic code, a 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head.  38 C.F.R. § 4.71a.  This is the highest rating under the diagnostic code.  

The Veteran underwent VA examination of her left foot in October 2008.  The Veteran reported experiencing pain that travelled all over her foot and ankle, which occurs five times per week and lasted for one hour, as well as swelling after standing or walking for long periods or non-activity.  At rest, the Veteran reported that she experienced pain, stiffness, and swelling but no weakness or fatigue.  The Veteran also reported functional impairment to include mobility issues, pain with prolonged standing or sitting.  The physical examination revealed no pes planus, pes cavus, hammer toes, hallux rigidus, or Morton's metatarsalgia.  The examination of the left foot reveals no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  The examiner also noted that there was no active motion in the 1st metatarsophalangeal joint of the left great toe.  The diagnosis was hallux abductovalgus, bunion deformity, postoperative bunionectomy with Herbert screw fixation.  The examiner noted that the effect of the conditions on the Veteran's daily activity included limited running, jumping, and prolonged standing.  

In October 2013, another VA examination of the left foot was conducted.  The examiner conducted an in-person examination,  reviewed the claims file and noted an accurate history.  The Veteran reported pain in her left foot especially after prolonged periods of weight bearing activity or going barefoot.  The diagnosis was hallux valgus.  The examination reveal no physical findings of Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, weak foot or any other foot injuries.  

While the examiner found that the Veteran's symptoms were equivalent or analogous to moderate foot injury, the examiner did note that the Veteran experienced increased pain with repetitive range of motion of the first metatarsophalangeal joint consistent with a flare-up.  The examiner also found that during a flare-up, pain would significantly limit functional ability of the joint when the joint was used repeatedly.  As such, functional impairment could or would cause increase pain, limited function, guarding of the affected joint, compensatory pain in other joints, ligaments, tendons, musculoskeletal areas in an attempt to limit the motion of the affected painful joint.  The Veteran reported daily pain of varying intensity, which is increased with prolonged weight bearing activities or shoe pressure.  Lastly, the examiner opined that the Veteran has functional loss due to increased pain, fatigability, limited function during flare-ups to the affected joint would attribute at a minimum a 50 percent reduction in the range of motion.  Given the overall musculoskeletal nature of this left great toe disability, the Board finds that the disability should be rated under Diagnostic Code 5284 for other injuries of the foot.  

In this regards, the Board finds that the Veteran's left hallux abductovalgus deformity symptoms closely approximate a moderately severe foot injury, but no more, under Diagnostic Code 5284 and finds that a 20 percent rating is warranted.  In this respect, the Veteran's left hallux abductovalgus deformity has resulted in a pain, stiffness, and swelling which result in functional impairment including mobility issues.  The left great toe 1st metatarsophalangeal joint has resulted in  pain on direct palpitation with prolonged standing or walking, increased pain and potentially greater limitation on motion in the joint resulting in modification of ambulation.  Thus, a 20 percent rating is warranted for the entire appeal period.

However, the Board finds that a rating greater than 20 percent is not warranted for any time during the appeal period as it cannot be said that the left hallux abductovalgus more nearly approximated severe foot injury so as to warrant a higher rating.  Although the term "severe" is not defined, given the findings of pain, the Board finds that this description does not reflect an overall severe foot disability.  Rather, the clinical evidence demonstrates that, while there was an increased pain with repetitive motion and increased pain that would limit functional ability during a flare-up, there was no weakness or fatigue.  The September 2008 VA examination noted that the Veteran's symptoms were partially relieved by the use of Ibuprofen and rest.  The Veteran has also reported being able to able to walk and stand between 15 to 30 minutes and does not require any type of shoe support.  
In the October 2013 VA examination, the Veteran daily pain of varying degrees but there appear to be adequate range of motion of the 1st metatarsophalangeal joint for ambulation.  Thus, when considering functional impairment on use under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's overall disability level does not meet, or more nearly approximate, a "severe" foot injury.

When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left foot hallux abductovalgus results in painful motion of the 1st metatarsophalangeal joint.  Although the previous October 2008 VA examinations indicated that the Veteran does not experience painful motion, she has consistently stated that she experiences pain in the left great toe and the October 2013 VA examiner noted that there was pain and limitation of range of motion after repetitive use or during flare-ups.  Even if there is only occasional incapacitation during flare-ups, a 20 percent rating is warranted for the painful motion of the affected first metatarsophalangeal joint caused by left foot hallux abductovalgus.  See 38 C.F.R. §§ 4.59, 4.71a (Diagnostic Code 5003).  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the painful motion provisions of 38 C.F.R. § 4.59 are not limited solely to claims involving arthritis of a joint).  

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Veteran is not does not suffer from flat feet, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a weakened foot as documented in the VA examination report and the Veteran's subjective reports; therefore, consideration of Diagnostic Codes 5277 through 5283 are not warranted.  See 38 C.F.R. § 4.71a.    

In addition, the Board has considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's left hallux abductovalgus deformity.  As discussed above, the symptoms associated with the Veteran's disabilities - namely pain, the left hallux abductovalgus, bunion deformity, post-operative bunionectomy with Herbert screw fixation - are contemplated in the application of Diagnostic Code 5284 which does not contain any limitations regarding the symptoms of disability which may be considered.  Further, the October 2013 VA examiner reported that all remaining joints examined were not painful.  Any additional separate rating related to the feet under Diagnostic Codes 5276 through 5283 would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.  Moreover, as previously discussed, the Veteran does not have flatfeet, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or a weakened foot which could, potentially, support the award of a separate rating in this case.

The Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected left hallux abductovalgus; however, the Board finds that her symptomatology has been stable during the course of this appeal except for an exacerbation of pain in March 2010 which was partially attributable to nonservice-connected gout.  Fenderson v. West, supra.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hallux abductovalgus deformity with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of her disability that is not addressed by the rating schedule.  In this regard, the Veteran's current symptoms - namely a hallux abductovalgus deformity at the first MTP joint with pain, stiffness, swelling and a bunion - are contemplated under the currently assigned rating under Diagnostic Code 5284, which allows for consideration of all symptoms, and fully address her symptomatology.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran reported in the October 2013 VA examination that she continues to work.  She does not allege, and the record does not show, that her service-connected disability has rendered her unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.  

Accordingly, giving the Veteran the benefit of the doubt, an initial 20 percent rating, but no higher, is warranted for her left hallux abductovalgus deformity.  The benefit of the doubt has been resolved in her favor to this extent.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.

ORDER

An initial 20 percent rating, but no higher, for left hallux abductovalgus is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


